Franklin App. No. 04AP-157. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On February 16, 2005, this court issued an order holding this ease for the decision in 2004-1738, Parsons v. Ohio Bureau of Workers’ Comp., Franklin App. No. 03AP-772, 2004- Ohio-4552. Whereas 2004-1738 was dismissed on February 28, 2005,
IT IS ORDERED by the court, sua sponte, that this case is no longer held and the stay of briefing is dissolved.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for transmittal of the record from the Court of Appeals for Franklin County and that briefing shall proceed in accordance with S.Ct.Prac.R. VI.